Citation Nr: 0106745	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-17 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $9,042.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from October 1969 to 
April 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The appellant's failure to timely notify VA of receipt of 
income from his wife's employment in 1996 and 1997 
concurrently with receipt of his VA pension benefits 
constitutes a willful failure to disclose a material fact 
with the intent to retain eligibility for improved disability 
pension benefits.


CONCLUSION OF LAW

The appellant's actions leading to an overpayment of improved 
disability pension benefits constituted misrepresentation of 
a material fact, precluding further consideration of waiver 
of the overpayment.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. § 1.965(b)(1) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The pertinent facts surrounding the creation of the 
overpayment at issue may be briefly set forth as follows:  
The appellant was awarded improved disability pension 
benefits in December 1996, to include additional pension 
benefits for his dependent spouse and children.  His claim 
was granted based on his Income-Net Worth and Employment 
Statement, VA Form 21-527, dated December 27, 1995.  On that 
form he reported no income for himself of any kind and a 
total of $1,200 earned by his wife for expected annual income 
or one-time nonrecurring income for the one-year reporting 
period.  Enclosed with the award notice letter was a VA Form 
21-8768 which contained information concerning the 
appellant's rights to receive improved pension benefits, 
including notice of his obligation to promptly notify VA of 
any income or net worth changes.  His pension award was 
adjusted in December 1996 based on his receipt of Social 
Security benefits beginning in June 1996.  In connection with 
this adjustment action, he filed a number of 
statements/reports none of which disclosed any information 
regarding his wife's employment income she was earning in the 
year 1996.  Further, the record reflects that the appellant 
expressed awareness of the fact that his receipt of the 
Social Security benefits was responsible for an overpayment 
in his pension account.

Subsequently, based on information received from Liberty 
Mortgage Corporation, the RO was advised that the appellant's 
wife earned wages of $15,500.96 in 1996 and $16,495 in 1997.  
Based on this information, the appellant's pension award was 
terminated effective January 1, 1996, by award action in 
September 1998, creating an overpayment of $9,042.  The 
appellant did not dispute the amount and/or creation of this 
overpayment, but in October 1998, he requested waiver of the 
debt based on financial hardship.  In a November 1998 
decision, the Committee denied the appellant's request for 
waiver.  The Board observes that the Committee determined 
that the evidence of record showed that the appellant 
committed bad faith by, in essence, willfully failing to 
report his receipt of his wife's income for the years 1996 
and 1997.  Accordingly, the Committee stated that it could 
not consider his request for waiver of the assessed 
overpayment under the standards of equity and good 
conscience.

The record reflects that the appellant has been disabled for 
pension purposes due to multiple disabilities, including a 
psychiatric disorder (bipolar affective disorder).  Medical 
records in the file reflect a long history of mental illness, 
but as noted above, there is no evidence which shows that the 
appellant was unaware of the income reporting requirements 
applicable to his pension award.  Moreover, there is no 
evidence which shows that he was mentally incompetent during 
the relevant time period in question (from the date of his 
claim for pension in December 1995 to the present) when he 
signed and filed documents concerning his income and right to 
collect VA pension benefits.

Analysis

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(a), (c) (West 
1991).  In essence, "equity and good conscience" means 
fairness to both the appellant and to the government.  38 
C.F.R. § 1.965(a) (2000).

However, a finding of fraud, misrepresentation and/or bad 
faith on the part of the appellant precludes consideration of 
waiver of recovery of the debt.  38 C.F.R. § 1.965(b) (2000).  
In other words, if fraud, misrepresentation, or bad faith is 
found, the elements of the standard of equity and good 
conscience are not for consideration, since the granting of 
waiver of recovery is precluded by operation of law.  38 
U.S.C.A. § 5302(c).

"Bad faith" is defined in VA regulations as unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b).

Similarly, to establish fraud or misrepresentation, it must 
be determined that there was a willful misrepresentation of a 
material fact, or the willful failure to disclose a material 
fact, with the intent of obtaining or retaining, or assisting 
an individual to obtain or retain, eligibility for VA 
benefits.  It must be shown that the willful intent to either 
misrepresent or fail to disclose was done with the knowledge 
that such misrepresentation or failure would result in the 
erroneous award or erroneous retention of VA benefits.

It is the opinion of the Board that the appellant's failure 
to notify the RO in a timely manner of his receipt of income 
from his wife's employment for the years 1996 to 1997 is 
deemed to be representative of a willful failure to disclose 
a material fact, with the intent to retain eligibility for VA 
improved pension benefits.  The evidence of record discloses 
that the appellant was awarded improved pension benefits 1996 
and, during the period in which he was in receipt of these 
benefits, he was on notice of the requirement to promptly 
notify the VA of any changes in his family's income or net 
worth.  However, as alluded to above, his wife received 
income from the above-cited source for the years 1996 to 1997 
that he never reported despite having had multiple contacts 
with the RO concerning his VA pension benefits for the period 
in question.  In the Board's view, the willful nature of his 
misrepresentation of his wife's employment income for the 
years 1996 to 1997 is demonstrated by these facts.  It is not 
shown that the appellant lacked capacity or was otherwise 
unaware of his responsibility to provide timely and accurate 
information concerning his family's income situation in 
connection with his receipt of VA improved pension benefits 
for the time period in question.

On the basis of above, the Board concludes that the appellant 
failed to disclose a material fact concerning employment 
income received for the years 1996 and 1997.  As explained 
above, absent a legitimate explanation for these omissions, 
his failure to do so was willful in nature and shows an 
intent to obtain and retain eligibility for VA benefits under 
false pretenses.  The appellant was on notice of his 
obligation to notify the RO of his income or net worth at the 
time he was awarded VA improved pension benefits.  The facts 
in this case show that he was aware of his obligation, but he 
evidently chose to ignore this obligation concerning his 
wife's employment income for the years 1996-97.  He has 
offered no plausible explanations on appeal concerning his 
failure to disclose these facts other than general 
frustrations with the VA system.  Nevertheless, the Board 
concludes that his failure to disclose was willful in nature 
because it is clear that he knew of and understood these 
reporting obligations.
The fact that his income received from his wife's income 
represented a "material" fact is not in doubt; VA pension 
awards are based on the difference between countable annual 
income and the maximum annual rate for a given reporting 
period, and it is shown that he was notified of this fact on 
multiple occasions via the Form 21-8768 mailed to him with 
award action letters.  Thus, there can be no mistaking that 
he was aware that any changes in his total family income or 
net worth could potentially impact his receipt of these 
benefits.  His many statements/reports filed in connection 
with his receipt of VA pension clearly indicates that he was 
aware of the income reporting requirements.

Accordingly, further consideration of the appellant's waiver 
claim under the standard of equity and good conscience, which 
would include the element of financial hardship claimed on 
appeal, is legally barred by statute.  38 U.S.C.A. § 5302(c) 
(West 1991).


ORDER

Waiver of an overpayment of improved disability pension 
benefits in the amount of $9,042 is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

